UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1858


JOHN PAUL TURNER, a/k/a Pops,

                Plaintiff – Appellant,

          v.

AUGUSTA COUNTY LIBRARY,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:11-cv-00361-SGW)


Submitted:   November 2, 2011             Decided:   November 15, 2011


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John Paul Turner appeals the district court’s orders

dismissing     this    civil        action       pursuant    to     28     U.S.C.

§ 1415(e)(2)(B)(ii)         (2006),     and   denying       his     motion      for

reconsideration.       We    have     reviewed    the   record    and    find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.          Turner v. Augusta County Library, No.

7:11-cv-00361-SGW (W.D. Va. July 27, 2011; Aug. 4, 2011).                       We

dispense     with   oral    argument     because     the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2